972 So.2d 1107 (2008)
Elliott T. DENSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2430.
District Court of Appeal of Florida, Fourth District.
January 30, 2008.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Severance v. State, 972 So.2d 931, 2007 WL 4338863, *2 (Fla. 4th DCA Dec.13, 2007).
WARNER, FARMER and GROSS, JJ., concur.